Title: 17th.
From: Adams, John Quincy
To: 


       This day a regiment of foot, and a troop of about 60 horse-men paraded, and were review’d by Genl. Titcomb. The weather was rather disagreeable, though not so windy as it was yesterday. One of the foot companies was drest in the rifle uniform. That of the horse was red faced with green: the horses in general were good, but the company has not been formed long, and are not yet perfect in their exercices. We dined at Mr. Duncans. I chatted with Mr. Symmes upon the new Constitution. We did not agree upon the subject. While we were talking Mr. Bartlett came in, and was beginning to attack me. I told him I wish’d to change the subject; as I felt utterly unequal to the task of opposing two persons of whose judgment I had so high an opinion, as Mr. Symmes and Mr. Bartlett. Bartlett laugh’d and said I was very polite. “Adams,” says Symmes, “you shall go home with me, and take a bed to-night.” And I found that France is not the only Country where Yorick’s secret has its influence. We walk’d up the hill where the regiment was parading in the afternoon; but the weather was so cold that I return’d back some-time before they finish’d. The general was drest and mounted rather shabbily: he has never been employd in military life; and nobody knows how he came to be a major general.
       Pass’d part of the evening at Mr. White’s.
       Found Mr. Allen, and Mr. Tucker at Mr. Shaw’s: they staid till about 9 o’clock; and then return’d to Bradford.
      